DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-15 of U.S. Application No. 16/981918 filed on 09/17/2020 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-4, Claim limitation “a planner module configured to plan…”, “curved path applying module configured to apply…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “detecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification does not show corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The modules seem to be software in the path generation device. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. A review of the specification shows that the following appears to not have corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. The modules seem to be software in the path generation device.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of generating a path for a mobile vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The module elements recited at such a high level of generality that they could be interpreted to be extra-solution activity such as displaying data, as opposed to actual control of vehicle drive systems. However, if applicant amended the claims to clarify that the vehicle is controlled based on that generated path, applicant would be able to overcome the following 101 rejections.
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A path generation device configured to generate a path along which a mobile object is to travel, the device comprising: a planner module configured to plan a steering angle and a steering angular velocity for the mobile object to travel from a start position to a goal position by generating a first isosceles triangle and a second isosceles triangle connecting the start position and the goal position based on the start position of the mobile object, a start position traveling direction being a traveling direction of the mobile .
The claim recites an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of generating a path for a mobile vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The module elements are recited at such a high level of generality that they could be interpreted to be extra-solution activity such as displaying data, as opposed to actual control of vehicle (Prong one: YES, recites an abstract idea).
Other than reciting the use of a device comprising a planner module and a curved path applying module, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The device and the various units are described in applicant’s specification as general purpose computers (See at least 0013, in applicant’s specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The path generation device according to claim 1, wherein the planner module is configured to: 4PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 calculate the lengths of the legs under a condition that the legs of the first and second isosceles triangles are in a straight line at a connecting point between the first isosceles triangle and the second isosceles triangle; set a third vertex interposed between the legs of the first isosceles triangle at a position on a first extended line passing through the start position and extending in the start position traveling direction, the position being at a distance equal to the length of the legs from the start position; set a third vertex interposed between the legs of the second isosceles triangle at a position on a second extended line passing through the goal position and extending in the goal position traveling direction, the position being at a distance equal to the length of the legs from the goal position; and set a midpoint between the third vertex of the first isosceles triangle and the third vertex of the second isosceles triangle as the second vertex of the first isosceles triangle and the second vertex of the second isosceles triangle.
However, without any specificity otherwise, the generation device could merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The path generation device according to claim 2, wherein the planner module is configured to: determine positivity/negativity of a first angle which is an angle formed by the leg of the first isosceles triangle extending from the start position with respect to a base of the first isosceles triangle; determine positivity/negativity of a second angle which is an angle formed by the leg of the second isosceles triangle extending from the second vertex with respect to a base of the second isosceles triangle; in a case where the first .
However, without any specificity otherwise, the generation device could merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The path generation device according to claim 1, wherein the curved path applying module is configured to: set a value of a specific parameter by differentiating a parametric equation representing the curved path using a parameter, such that an inclination of the curved path at an intersection between a perpendicular bisector of a base of the first isosceles triangle and the curved path becomes equal to an inclination of the base of the first isosceles triangle; generate a curved path with a normalized size by combining paths obtained by the specific parameter with the perpendicular bisector of the base of the first isosceles triangle in line symmetry; and apply the first curved path to the legs of the first isosceles triangle by enlarging or contracting the curved path with the normalized size such that respective ends of the .
However, without any specificity otherwise, the generation device could merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Regarding claim 5, applicant recites The path generation device according to claim 4, wherein the parametric equation is a quintic equation of the parameter, and an equation that differentiated the parametric equation by reducing the power by one includes the parameter only in a quadratic or biquadratic form.
However, without any specificity otherwise, the generation device could merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Regarding claim 6, applicant recites A method of generating a path along which a mobile object is to travel, the method comprising: planning a steering angle and a steering angular velocity for the mobile object to travel from a start position to a goal position by generating a first isosceles triangle and a second isosceles triangle connecting the start position and the goal position based on the start position of the mobile object, a start position traveling direction being a traveling direction of the mobile 6PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 object at the start position, the goal position of the mobile object, and a goal position traveling direction being a traveling direction of the mobile object at the goal position; and applying a first curved path along legs of the first isosceles triangle and apply a second curved path along legs of the second isosceles triangle, wherein the planning of the steering angle and the steering angular velocity includes: equalizing lengths of the legs of the first isosceles triangle and lengths of the legs of the second isosceles .
However, without any specificity otherwise, the method merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites he method according to claim 6, wherein the planning of the steering angle and the steering angular velocity includes: calculating the lengths of the legs under a condition that the legs of the first and second isosceles triangles are in a straight line at a connecting point between the first isosceles triangle and the second isosceles triangle; setting a third vertex interposed between the legs of the first isosceles triangle at a position on a first extended line passing through the start position and extending in the start position traveling direction, the position being at a distance equal to the length of the legs from the start position; setting a third vertex interposed between the legs of the second isosceles triangle at a position on a second extended line passing through the goal position and extending in the goal position traveling direction, the position being at a distance equal to the length of the legs from the goal position; and 7PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 setting a midpoint between the third vertex of the first isosceles triangle and the third vertex of the second isosceles triangle as the second vertex of the first isosceles triangle and the second vertex of the second isosceles triangle..


Regarding claim 8, applicant recites The method according to claim 7, wherein the planning of the steering angle and the steering angular velocity includes: determining positivity/negativity of a first angle which is an angle formed by the leg of the first isosceles triangle extending from the start position with respect to a base of the first isosceles triangle; determining positivity/negativity of a second angle which is an angle formed by the leg of the second isosceles triangle extending from the second vertex with respect to a base of the second isosceles triangle; in a case where the first and second angles are both positive or both negative, setting an intersection of the first extended line and a third extended line which connects the goal position and the third vertex of the second isosceles triangle; in a case where a first distance between the intersection and the start position is smaller than a second distance between the intersection and the goal position, re-setting a position on the third extended line, the position being at the first distance from the intersection toward the goal position, as the second vertices of the first and second isosceles triangles; and in a case where the first distance is greater than the second distance, re-setting a position on the first extended line, the position being at the second distance from the intersection toward the start position, as the second vertices of the first and second isosceles triangles.
However, without any specificity otherwise, the method merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 9, applicant The method according to claim 6, wherein the applying of the first curved path includes: setting a value of a specific parameter by differentiating a parametric equation representing the curved path using a parameter, such that an inclination of the curved path at an intersection between a perpendicular bisector of a base of the first isosceles triangle and the curved path becomes equal to an inclination of the base of the first isosceles triangle; 8PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 generating a curved path with a normalized size by combining paths obtained by the specific parameter with the perpendicular bisector of the base of the first isosceles triangle in line symmetry; and applying the first curved path to the legs of the first isosceles triangle by enlarging or contracting the curved path with the normalized size such that respective ends of the curved path with the normalized size match the first and second vertices of the first isosceles triangle on the base side thereof.
However, without any specificity otherwise, the method merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method according to claim 9, wherein the parametric equation is a quintic equation of the parameter, and an equation that differentiated the parametric equation by reducing the power by one includes the parameter only in a quadratic or biquadratic form.
However, without any specificity otherwise, the method merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Regarding claim 11, applicant recites A non-transitory computer-readable recording medium which stores computer- readable instructions for an arithmetic unit comprising a processor, the computer-readable instructions, when executed by the processor, causing the arithmetic unit to perform: planning a steering angle and a steering angular velocity for the mobile object to travel from a start position to a goal position by generating a first isosceles triangle and a second isosceles triangle connecting the start position and the goal position based on the start position of the mobile object, a start position traveling direction being a traveling direction of the mobile object at the start position, the goal position of the mobile object, and a goal position traveling direction being a traveling direction of the mobile object at the goal position; and applying a first curved path along legs of the first isosceles triangle and apply a second curved path along legs of the second isosceles triangle, wherein the planning of the steering angle and the steering angular velocity includes: equalizing lengths of the legs of the first isosceles triangle and lengths of the legs of the second isosceles triangle; 9PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 arranging a first vertex of the first isosceles triangle on a base side thereof at the start position; arranging a first vertex of the second isosceles triangle on a base side thereof at the goal position; and connecting a second vertex of the first isosceles triangle on the base side thereof with a second vertex of the second isosceles triangle on the base side thereof.
However, without any specificity otherwise, the processor merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Regarding claim 12, applicant recites The non-transitory computer-readable recording medium according to claim 11, wherein the planning of the steering angle and the steering angular velocity includes: calculating the lengths of the legs under a condition that the legs of the 
However, without any specificity otherwise, the processor merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The non-transitory computer-readable recording medium according to claim 12, wherein the planning of the steering angle and the steering angular velocity includes: 10PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 determining positivity/negativity of a first angle which is an angle formed by the leg of the first isosceles triangle extending from the start position with respect to a base of the first isosceles triangle; determining positivity/negativity of a second angle which is an angle formed by the leg of the second isosceles triangle extending from the second vertex with respect to a base of the second isosceles triangle; in a case where the first and second angles are both positive or both negative, setting an intersection of the first extended line and a third 
However, without any specificity otherwise, the processor merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The non-transitory computer-readable recording medium according to claim 11, wherein the applying of the first curved path includes: setting a value of a specific parameter by differentiating a parametric equation representing the curved path using a parameter, such that an inclination of the curved path at an intersection between a perpendicular bisector of a base of the first isosceles triangle and the curved path becomes equal to an inclination of the base of the first isosceles triangle; generating a curved path with a normalized size by combining paths obtained by the specific parameter with the perpendicular bisector of the base of the first isosceles triangle in line symmetry; and applying the first curved path to the legs of the first isosceles triangle by enlarging or contracting the curved path with the normalized size such that respective ends of the curved path 11PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 with the normalized size match the first and second vertices of the first isosceles triangle on the base side thereof.


Regarding claim 15, applicant recites The non-transitory computer-readable recording medium according to claim 14, wherein the parametric equation is a quintic equation of the parameter, and an equation that differentiated the parametric equation by reducing the power by one includes the parameter only in a quadratic or biquadratic form.
However, without any specificity otherwise, processor merely processes data, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming   the subject matter which the applicant regards as his invention. 

Claim 1-4 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “a planner module configured to plan…”, “curved path applying module configured to apply…” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. [US 2018/0011489 A1], hereinafter referred to as Oba.
 	As to Claim 1, 6 and 11, Oba discloses a path generation device configured to generate a path along which a mobile object is to travel, the device comprising: a planner module configured to plan a steering angle and a steering angular velocity for the mobile object to travel from a start position to a goal position by generating a first isosceles triangle and a second isosceles triangle connecting the start position and the goal position based on the start position of the mobile object, a start position traveling direction being a traveling direction of the mobile object at the start position, the goal position of the mobile object, and a goal position traveling direction being a traveling direction of the mobile object at the goal position ([See at least 0016, 0045, 0059, 0085 and 0107]); and a curved path applying module configured to apply a first curved path along legs of the first isosceles triangle and apply a second curved path along legs of the second isosceles triangle, wherein the planner module ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]) is configured to: equalize lengths of the legs of the first isosceles triangle and lengths of the legs of the second isosceles triangle ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); arrange a first vertex of the first isosceles triangle on a base side thereof at the start position ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); arrange a first vertex of the second isosceles triangle on a base side thereof at the goal position ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); and connect a second vertex of the first isosceles triangle on the base side thereof with a second vertex of the second isosceles triangle on the base side thereof ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]).  

As to Claim 2, 7 and 12, Oba discloses a path generation device, wherein the planner module is configured to: 4PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 calculate the lengths of the legs under a condition that the legs of the first and second isosceles triangles are in a straight line at a connecting point between the first isosceles triangle and the second isosceles triangle ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); set a third vertex interposed between the legs of the first isosceles triangle at a position on a first extended line passing through the start position and extending in the start position traveling direction, the position being at a distance equal to the length of the legs from the start position ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); set a third vertex interposed between the legs of the second isosceles triangle at a position on a second extended line passing through the goal position and extending in the goal position traveling direction, the position being at a distance equal to the length of the legs from the goal position ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); and set a midpoint between the third vertex of the first isosceles triangle and the third vertex of the second isosceles triangle as the second vertex of the first isosceles triangle and the second vertex of the second isosceles triangle ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]).  

As to Claim 3, 8 and 13, Oba discloses a path generation device, wherein the planner module is configured to: determine positivity/negativity of a first angle which is an angle formed by the leg of the first isosceles triangle extending from the start position with respect to a base of ([See at least 0068, 0076, 0088, 0093 and 0099]); determine positivity/negativity of a second angle which is an angle formed by the leg of the second isosceles triangle extending from the second vertex with respect to a base of the second isosceles triangle ([See at least 0068, 0076, 0088, 0093 and 0099]); in a case where the first and second angles are both positive or both negative, set an intersection of the first extended line and a third extended line which connects the goal position and the third vertex of the second isosceles triangle; in a case where a first distance between the intersection and the start position is smaller than a second distance between the intersection and the goal position, re-set a position on the third extended line, the position being at the first distance from the intersection toward the goal position, as the second vertices of the first and second isosceles triangles ([See at least 0068, 0076, 0088, 0093 and 0099]); and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q258196 Appln. No.: Entry into National Stage of PCT/JP2019/006620 in a case where the first distance is greater than the second distance, re-set a position on the first extended line, the position being at the second distance from the intersection toward the start position, as the second vertices of the first and second isosceles triangles ([See at least 0068, 0076, 0088, 0093 and 0099]).  

As to Claim 4, 9 and 14, Oba discloses a path generation device, wherein the curved path applying module is configured to: set a value of a specific parameter by differentiating a parametric equation representing the curved path using a parameter, such that an inclination of the curved path at an intersection between a perpendicular bisector of a base of the first isosceles triangle and the curved path becomes equal to an inclination of the base of the first isosceles triangle ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); generate a curved path with a normalized size by combining paths obtained by the specific parameter with the perpendicular bisector of the base of the first isosceles triangle in line symmetry ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]); and apply the first curved path to the legs of the first isosceles triangle by enlarging or contracting the curved path with the normalized size such that respective ends of the curved path with the normalized size match the first and second vertices of the first isosceles triangle on the base side thereof ([See at least 0046, 0071, 0079, 0085, 0107 and 0112]).  

As to Claim 5, 10 and 15, Oba discloses a path generation device, wherein the parametric equation is a quintic equation of the parameter, and an equation that differentiated the parametric equation by reducing the power by one includes the parameter only in a quadratic or biquadratic form ([See at least 0051, 0071, 0079, 0085 and 0112]).



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668